79716: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29661: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79716


Short Caption:PETERSON VS. MEDICWEST AMBULANCE, INC.Court:Supreme Court


Related Case(s):80654, 80654-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A750753Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/16/2019 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSharon PetersonRoss H. Moynihan
							(Stovall & Associates)
						Leslie Mark Stovall
							(Stovall & Associates)
						


RespondentMedicwest Ambulance, Inc.Robert C McBride
							(McBride Hall)
						





Docket Entries


DateTypeDescriptionPending?Document


10/01/2019Filing FeeFiling Fee due for Appeal. (SC)


10/01/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-40732




10/01/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-40734




10/10/2019Filing FeeFiling Fee Paid. $250.00 from Stovall & Associates.  Check no. 11626. (SC)


10/10/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-42047




10/16/2019Settlement NoticeIssued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley.19-42927




11/01/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Docketing Statement due: November 14, 2019. (SC).19-44904




11/04/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-45290




11/06/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-45549




11/14/2019Docketing StatementFiled Docketing Statement.  (SC)19-46827




01/07/2020Transcript RequestFiled Request for Transcript of Proceedings.  (REJECTED PER NOTICE ISSUED 01/07/2020).  (SC)


01/07/2020Notice/OutgoingIssued Notice of Rejection of Filed Document - Transcript Request Form.  (SC)20-00866




02/04/2020MotionFiled Appellants Unopposed Motion to Extend Time to File Appellant's Opening Brief  and to File Appellant's Appendix.  (SC)20-04925




02/13/2020Order/ProceduralFiled Order. Appellant's Opening Brief and Appendix due: 90 days; Transcript Request Form due: 7 days. (SC).20-06066




02/21/2020MotionFiled Appellant's Motion to Extend Time to File Notice of Request for Transcript of Proceedings. (SC). (DETACHED TRANSCRIPT REQUEST FROM MOTION AND FILED SEPARATELY PER 02/26/20 ORDER).20-07256




02/26/2020Order/ProceduralFiled Order Granting Motion. The clerk shall detach the transcript request form from the motion filed on February 21, 2020, and file it separately. (SC)..20-07702




02/26/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 0708/19, 07/09/19, 07/10/19, 07/11/19, 07/12/19, 07/15/19, 07/16/19, 07/17/19, 07/18/19, 07/22/19, 07/23/19, 07/24/19, 07/26/19, 07/29/19, 07/30/19, 07/31/19, 08/01/19.  To Court Reporter: Sandra Anderson. (SC).20-07703




05/14/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix (Second Request). (SC)20-18507




05/21/2020MotionFiled Respondent's Opposition To Appellant's Motion To Extend Time To File Opening Brief And Appendix (Second Request). (SC)20-19408




05/28/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: July 13, 2020. (SC).20-20119




07/13/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix (Third Request).  (SC)20-25797




07/16/2020MotionFiled Respondent's Opposition To Appellant's Motion To Extend Time To File Opening Brief And Appendix (Third Request). (SC)20-26216




07/23/2020MotionFiled Appellant's Reply in Support of Appellant's Motion to Extend Time to File Opening Brief and Appendix (Third Request). (SC)20-26977




07/31/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until August 12, 2020, to file and serve the opening brief and appendix.  (SC)20-27943




08/13/2020Notice/IncomingFiled Appellant's Motion to Suspend Briefing. (SC)20-29894




08/13/2020MotionFiled Appellant's Motion to Suspend Briefing. (SC)20-29931




08/18/2020MotionFiled Respondent's Response to Motion Medicwest Ambulance, Inc.'s Opposition to Appellant's Motion to Suspend Briefing. (SC)20-30467




08/21/2020Order/ProceduralFiled Order. This court will take no action on appellant's notice and motion. Ms. Anderson shall have 14 days from the date of this order to prepare or arrange for the production of the requested transcripts, file them in the district court, provide copies to appellant and file a certificate of delivery in this court.  Appellant's opening brief and appendix due: 90 days. (SC)20-30852




11/06/2020MotionFiled Court Reporters Motion for an Extension of time. (SC)20-40612




11/10/2020Order/ProceduralFiled Order Granting Motion and Regarding Briefing. The judicial executive assistant for Department 14 has filed a motion for an extension of time to have the transcripts requested in this appeal prepared.  The motion is granted. The responsible court recorder shall have until January 5, 2021, to file the requested transcripts in the district court and deliver copies to the requesting party.  Within that same period, a notice shall be filed in this court stating that the completed transcripts have been filed and delivered.  The deadline to file the opening brief is also extended. Due: April 5, 2021. (SC)20-41160




01/12/2021TranscriptFiled Notice from Court Reporter. Gina Villani stating that the requested transcripts were delivered.  Dates of transcripts: 7/8/19, 7/9/19, 7/10/19, 7/11/19, 7/12/19, 7/15/19, 7/16/19, 7/17/19, 7/18/19, 7/22/19, 7/23/19, 7/24/19, 7/26/19, 7/29/19, 7/30/19, 7/31/19, and 8/1/19. (SC)21-00983




01/21/2021TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 11/19/19. (SC)21-01800




04/05/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: April 19, 2021. (SC)21-09729




04/16/2021AppendixFiled Appellant's Appendix. Vol. 1. (SC)21-11010




04/16/2021AppendixFiled Appellant's Appendix. Vol. 2. (SC)21-11011




04/16/2021AppendixFiled Appellant's Appendix. Vol. 3. (SC)21-11013




04/16/2021AppendixFiled Appellant's Appendix. Vol. 4. (SC)21-11014




04/16/2021AppendixFiled Appellant's Appendix. Vol. 5. (SC)21-11017




04/16/2021AppendixFiled Appellant's Appendix. Vol. 6. (SC)21-11018




04/16/2021AppendixFiled Appellant's Appendix. Vol. 7. (SC)21-11019




04/16/2021AppendixFiled Appellant's Appendix. Vol. 8. (SC)21-11020




04/16/2021AppendixFiled Appellant's Appendix. Vol. 9. (SC)21-11022




04/16/2021AppendixFiled Appellant's Appendix. Vol. 10. (SC)21-11023




04/16/2021AppendixFiled Appellant's Appendix. Vol. 11. (SC)21-11025




04/16/2021AppendixFiled Appellant's Appendix. Vol. 12. (SC)21-11026




04/16/2021AppendixFiled Appellant's Appendix. Vol. 13. (SC)21-11027




04/16/2021AppendixFiled Appellant's Appendix. Vol. 14. (SC)21-11028




04/16/2021AppendixFiled Appellant's Appendix. Vol. 15. (SC)21-11029




04/16/2021AppendixFiled Appellant's Appendix. Vol. 16. (SC)21-11031




04/16/2021AppendixFiled Appellant's Appendix. Vol. 17. (SC)21-11032




04/16/2021AppendixFiled Appellant's Appendix. Vol. 18. (SC)21-11033




04/16/2021AppendixFiled Appellant's Appendix. Vol. 19. (SC)21-11034




04/16/2021AppendixFiled Appellant's Appendix. Vol. 20. (SC)21-11036




04/16/2021AppendixFiled Appellant's Appendix. Vol. 21. (SC)21-11039




04/16/2021AppendixFiled Appellant's Appendix. Vol. 22. (SC)21-11040




04/16/2021AppendixFiled Appellant's Appendix. Vol. 23. (SC)21-11041




04/19/2021BriefFiled Appellant's Opening Brief. (SC)21-11307




05/14/2021Order/Clerk'sFiled Order Granting Telephonic Extension. Respondent's Answering Brief due: June 2, 2021. (SC)21-13880




05/25/2021MotionFiled Respondent Medicwest Ambulance, Inc.'s Motion to Extend Time to File Answering Brief (Second Request). (SC)21-14940




05/28/2021Order/ProceduralFiled Order Denying Motion.  Respondent shall have until June 4, 2021, to file and serve the answering brief.  (SC)21-15406




06/04/2021AppendixFiled Respondent's Appendix - Volume 1. (SC)21-16095




06/04/2021BriefFiled Respondent Medicwest Ambulance, Inc.'s Answering Brief. (SC)21-16096




07/06/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: July 20, 2021. (SC)21-19344




07/20/2021BriefFiled Appellant's Reply Brief. (SC)21-20920




07/21/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/15/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29661




11/09/2021RemittiturIssued Remittitur.  (SC)21-32139




11/09/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on November 10, 2021. (SC)21-32139





Combined Case View